DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 1, the status of the parent application should be updated, including application number, filing date and patent number.  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: APPARATUS FOR PACKAGING AN ITEM.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reznar et al (U.S. Patent Application Publication 2015/0099087 A1) in combination with Rantanen (U.S. Patent 7,879,408 B1) and Fisk (U.S. Patent 5,853,848 A).
             Regarding claim 1, Reznar et al (see the entire document, in particular, paragraphs [0002], [0005] and [0036] – [0038]; Figures 20 and 21A – 21D) teaches an apparatus for packaging an item (see paragraphs [0002] and [0005] of Reznar et al), including (b) a printhead having one or more nozzles, the printhead coupled to storage tanks to receive a material, and to expel the material to form a package for the item (see paragraph [0036]; Figures 20 and 21A – 21D of Reznar et al). Reznar et al does not explicitly teach (a) a starch boiler, or (1) the use of starch as a packaging material. Rantanen (see the entire document, in particular, col. 1, lines 14-20; col. 3, lines 6-9; col. 4, lines 61-62) teaches an apparatus for applying a treating agent (see col. 1, lines 14-20 of Rantanen), including a starch boiler (see col. 3, lines 6-9 (the treating agent may be starch) and col. 4, lines 61-62 of Rantanen). Fisk (see the entire document, in particular, col. 1, lines 6-9; col. 2, lines 6-13) teaches the use of starch in making biodegradable 
             Regarding claim 2, see paragraph [0038] and Figures 21A – 21D of Reznar et al.
             Regarding claim 8, see col. 1, lines 6-9 of Fisk (foamed products).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reznar et al (U.S. Patent Application Publication 2015/0099087 A1) in combination with Rantanen (U.S. Patent 7,879,408 B1) and Fisk (U.S. Patent 5,853,848 A) as applied to claims 1, 2 and 8 above, and further in view of Nageli et al (U.S. Patent Application Publication 2004/0067305 A1).
             Regarding claim 3, Reznar et al (in combination with Rantanen and Fisk) does not explicitly teach (1) a coating reservoir containing a coating material, and (2) a coating applicator to apply the coating material to at least one surface of the package. Nageli et al (see the entire document, in particular, paragraphs [0001], [0003] and [0049]) teaches an apparatus for making a packaging material (see paragraph [0001] of Nageli et al), including a coating reservoir containing a coating material, and a coating applicator to apply the coating material to at least one surface of the package (see paragraphs [0003] and [0049] of Nageli et al; the reservoir is inherent in Nageli et al in order to contain (or hold) a coating material), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a coating reservoir containing a coating material, and a coating applicator 
             Regarding claim 4, see paragraphs [0003] and [0049] of Nageli et al.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reznar et al (U.S. Patent Application Publication 2015/0099087 A1) in combination with Rantanen (U.S. Patent 7,879,408 B1) and Fisk (U.S. Patent 5,853,848 A) as applied to claims 1, 2 and 8 above, and further in view of Hakkaku et al (U.S. Patent Application Publication 2016/0059482 A1).
             Regarding claim 5, Reznar et al (in combination with Rantanen and Fisk) does not explicitly teach (1) a smoothing roller. Hakkaku et al (see the entire document, in particular, paragraphs [0003], [0005], [0006] and [0094]) teaches an apparatus for making a three-dimensional object (see paragraph [0005] of Hakkaku et al), including a smoothing roller (see paragraph [0094] of Hakkaku et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a smoothing roller in the apparatus of Reznar et al (in combination with Rantanen and Fisk)  in view of Hakkaku et al in order to manufacture a three-dimensional object with higher precision (see paragraph [0006] of Hakkaku et al).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reznar et al U.S. Patent Application Publication 2015/0099087 A1) in combination with Rantanen (U.S. Patent 7,879,408 B1) and Fisk (U.S. Patent 5,853,848 A) as applied to claims 1, 2 and 8 above, and further in view of Levine et al (U.S. Patent Application Publication 2015/0145158 A1).
Regarding claim 6, Reznar et al (in combination with Rantanen and Fisk) does not explicitly teach (1) an inkjet printhead. Levine et al (see the entire document, in particular, paragraphs [0006], [0007], [0026], [0037] and [0038]) teaches an apparatus for three-dimensional printing and labeling (see paragraph [0006] of Levine et al), including an inkjet printhead (paragraphs [0036] and [0037] of Levine et al; label printing), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an inkjet printhead in the apparatus of Reznar et al (in combination with Rantanen and Fisk) in order to manufacture a three-dimensional object and a label for the three-dimensional object (see paragraph [0007] of Levine et al).
             Regarding claim 7, see paragraph [0026] of Levine et al and paragraph [0037] of Reznar et al.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reznar et al (U.S. Patent Application Publication 2015/0099087 A1) in combination with Lewis et al (U.S. Patent Application Publication 2018/0142108 A1) and Fisk (U.S. Patent 5,853,848 A).
             Regarding claim 9, Reznar et al (see the entire document, in particular, paragraphs [0002], [0005] and [0036] – [0038]; Figures 20 and 21A – 21D) teaches an apparatus for packaging an item (see paragraphs [0002] and [0005] of Reznar et al), including (b) one or more nozzles, the one or more nozzles coupled to storage tanks to receive a material, and to expel the material to form a package for the item (see paragraph [0036]; Figures 20 and 21A – 21D of Reznar et al). Reznar et al does not explicitly teach (a) an expanded material assembly, or (1) the use of porous (starch) as a packaging material. Lewis et al (see the entire document, in particular, paragraphs [0005], [0024], [0035] and [0050]) teaches a foam ink composition for 
             Regarding claim 10, see paragraph [0038] and Figures 21A – 21D of Reznar et al.
             Regarding claim 11, paragraph [0036]; Figures 20 and 21A – 21D of Reznar et al.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reznar et al (U.S. Patent Application Publication 2015/0099087 A1) in combination with Lewis et al (U.S. Patent Application Publication 2018/0142108 A1) and Fisk (U.S. Patent 5,853,848 A) as applied to claims 9-11 above, and further in view of Nageli et al (U.S. Patent Application Publication 2004/0067305 A1) and Hakkaku et al (U.S. Patent Application Publication 2016/0059482 A1).
             Regarding claim 12, Reznar et al (in combination with Lewis et al and Fisk) does not explicitly teach (1) a smoothing roller, or (2) a coating applicator. Nageli et al (see the entire document, in particular, paragraphs [0001], [0003] and [0049]) teaches an apparatus for making a packaging material (see paragraph [0001] of Nageli et al), including a coating 
             Regarding claim 13, see paragraphs [0003] and [0049] of Nageli et al.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reznar et al (U.S. Patent Application Publication 2015/0099087 A1) in combination with Lewis et al (U.S. Patent Application Publication 2018/0142108 A1) and Fisk (U.S. Patent 5,853,848 A) as applied to claims 9-11 above, and further in view of Levine et al (U.S. Patent Application Publication 2015/0145158 A1).
             Regarding claim 14, Reznar et al (in combination with Lewis et al and Fisk) does not explicitly teach (1) a printhead for two-dimensional printing on a surface of a package. Levine et al (see the entire document, in particular, paragraphs [0006], [0007], [0026], [0037] and [0038]) 
              Regarding claim 15, see paragraph [0026] of Levine et al and paragraph [0037] of Reznar et al.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reznar et al (U.S. Patent Application Publication 2015/0099087 A1) in combination with Lewis et al (U.S. Patent Application Publication 2018/0142108 A1), Fisk (U.S. Patent 5,853,848 A) and Hakkaku et al (U.S. Patent Application Publication 2016/0059482 A1).
              Regarding claim 16, Reznar et al (see the entire document, in particular, paragraphs [0002], [0005] and [0036] – [0038]; Figures 20 and 21A – 21D) teaches an apparatus for packaging an item (see paragraphs [0002] and [0005] of Reznar et al), including (b)  a nozzle coupled to storage tanks to receive a material, and to expel the material to form a package for the item (see paragraph [0036]; Figures 20 and 21A – 21D of Reznar et al). Reznar et al does not explicitly teach (a) an expanded material assembly, (1) the use of porous (starch) as a packaging material or (c) a smoothing roller. Lewis et al (see the entire document, in particular, paragraphs [0005], [0024], [0035] and [0050]) teaches a foam ink composition for printing porous structures (see paragraphs [0005] and [0024] of Lewis et al), including an expanded material assembly (see paragraphs [0035] and [0050] of Lewis et al). Fisk (see the entire 
             Regarding claim 17, see paragraph [0038] and Figures 21A – 21D of Reznar et al.
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reznar et al (U.S. Patent Application Publication 2015/0099087 A1) in combination with Lewis et al (U.S. Patent Application Publication 2018/0142108 A1), Fisk (U.S. Patent 5,853,848 A) and Hakkaku et al (U.S. Patent Application Publication 2016/0059482 A1) as applied to claims 16 and 17 above, and further in view of Levine et al (U.S. Patent Application 2015/0145158 A1).
             Regarding claim 18, Reznar et al (in combination with Lewis et al, Fisk and Hakkaku et al) does not explicitly teach (1) an inkjet printhead to print on the sheet of material. Levine et al 
             Regarding claim 20, see paragraph [0026] of Levine et al and paragraph [0037] of Reznar et al.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reznar et al (U.S. Patent Application Publication 2015/0099087 A1) in combination with Lewis et al (U.S. Patent Application Publication 2018/0142108 A1), Fisk (U.S. Patent 5,853,848 A) and Hakkaku et al (U.S. Patent Application Publication 2016/0059482 A1) as applied to claims 16 and 17 above, and further in view of Nageli et al (U.S. Patent Application Publication 2004/0067305 A1).
             Regarding claim 19, Reznar et al (in combination with Lewis et al, Fisk and Hakkaku et al) does not explicitly teach (1) a coating applicator. Nageli et al (see the entire document, in particular, paragraphs [0001], [0003] and [0049]) teaches an apparatus for making a packaging material (see paragraph [0001] of Nageli et al), including a coating applicator to apply the coating material to at least one surface of the package (see paragraphs [0003] and [0049] of Nageli et al), and it would have been obvious to one of ordinary skill in the art before the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742